United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTER FOR MEDICARE &
MEDICAID SERVICES, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1788
Issued: April 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 26, 2015 appellant filed a timely appeal from a May 12, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Since more than 180
days elapsed from the last merit decision of September 17, 2009 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
1

Appellant timely requested an oral argument pursuant to 20 C.F.R. § 501.5 (b). On February 19, 2016 the Board
exercised its discretion and denied the request as the arguments on appeal could be adequately addressed in a
decision based on review of the record. Order Denying Request for Oral Argument, Docket No. 15-1788 (issued
February 19, 2016).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 By decision dated March 19, 2015, the
Board affirmed the April 1, 2014 OWCP decision which denied further merit review of
appellant’s case as his February 26, 2014 request for reconsideration was untimely filed and did
not demonstrate clear evidence of error. The facts and circumstances of the case as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On June 5, 2007 appellant, then a 47-year-old health insurance specialist, filed both
traumatic injury (Form CA-1) and occupational disease (Form CA-2) claims alleging that he
experienced significant stress and sustained a traumatic mental injury as a result of harassment
and discrimination by the employing establishment and a verbally abusive and threatening work
environment. He noted that the employing establishment banned him from its buildings and
asserted that the employing establishment prevented him from filing a workers’ compensation
claim. In the occupational disease claim, appellant alleged that he developed a stress-related
condition and first realized that it was caused or aggravated by his employment in 1994. He was
terminated from employment on May 6, 1997.
In a June 12, 2007 statement, the employing establishment controverted the claim on the
basis that appellant did not file a timely notice of injury within three years of the claimed injury.
It also pointed out that none of his supervisors were available to confirm or refute his claims.
By letter dated June 15, 2007, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that appellant explain the delay in filing the
claim, describe the specific work factors he attributed to his claim, and explain the development
of his condition. OWCP also requested supporting documentation and a detailed medical report
addressing the causal relationship of the alleged work factors and his condition.
On June 5, 2007 appellant filed a claim for wage-loss compensation (Form CA-7)
benefits. On the back of the claim form, the employing establishment noted that there was no
record of any wage loss and that appellant was terminated on May 6, 1997.
In a nine-page statement dated July 30, 2007, appellant described various incidents at
work which he believed constituted a hostile, threatening, and racially insensitive environment,
the medical and psychological treatment he sought, and his attempts to complete the appropriate
forms and paperwork with the employing establishment. He noted that he first filed a complaint
with the employing establishment in 1994 but no action was taken. Appellant submitted various
notices of disciplinary action from the employing establishment, medical documents, Office of
Personnel Management (OPM) personnel records, and an affidavit from Kermit E. Lee, a
computer systems specialist at the employing establishment.
By decision dated August 31, 2007, OWCP denied appellant’s occupational disease claim
as it had not been timely filed. It found that he did not file his claim within the 3-year time
period of the alleged injury as required under FECA and the evidence of record did not establish
that appellant’s immediate supervisor had actual knowledge within 30 days of the date of injury.
3

Docket No. 14-1242 (issued March 19, 2015).

2

On October 12, 2007 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative. In an attached 11-page statement, he requested tolling of the
three-year filing of claim requirement because he provided verbal and written notice to his
employer of a possible work-related injury. Appellant also alleged that the employing
establishment acted wrongly and cited various cases regarding error and abuse on the part of the
employing establishment. He described the harassment and hostile work environment he
believed contributed to his condition. Appellant further requested that the Branch of Hearings
and Review produce the presence of specific witnesses and documents. He resubmitted his
July 30, 2007 statement and various documents.
In a July 8, 2008 letter, an OWCP hearing representative denied appellant’s request for
the issuance of a subpoena.
On July 29, 2008 a hearing was held. Appellant explained that he did not notify the
employing establishment sooner because he did not realize that he was injured at that time. He
asserted that various e-mails and discussions he had with his supervisors about work-related
events, specifically a November 19, 1996 incident, when he felt harassed and discriminated
against, put them on “notice” that the work incidents he described could have caused or resulted
in his condition. Appellant further alleged that his untimely filing should be excused under the
“equitable tolling rule” because the employing establishment showed misconduct in its actions
by barring him from the building, not assisting him or providing him with information, and
allowing the filing deadline to pass.
In a September 12, 2008 statement, appellant reiterated his allegations that the equitable
tolling rule should apply in this case and resubmitted various documents. He also provided
additional personnel records, Equal Employment Opportunity Commission (EEOC) complaints
and decisions, medical reports, and insurance billing statements.
By decision dated December 1, 2008, an OWCP hearing representative affirmed the
August 31, 2007 decision.
On August 7, 2009 OWCP received appellant’s request for reconsideration. In an 11page statement, appellant asserted that the date of injury was March 3, 1997 and that he had
notified various individuals and union representatives of the incidents at work which he
attributed to his emotional condition. He stated that he reported his injury on March 4, 2007 and
expressed interest in filing a workers’ compensation claim. Appellant indicated that his
emotional condition prevented him from being aware of the time limitation to file a claim. He
further alleged that OWCP erred in denying an “excusable neglect waiver” of the three-year time
limitation. Appellant noted several federal laws and court proceedings in support of his
contention.
Appellant submitted copies of the American with Disabilities Act of 2008; Executive
Orders 13078, 13163, 13217; various court and administrative decisions and documents; and
handwritten notations. He also resubmitted evidence previously of record.
In a decision dated September 17, 2009, OWCP affirmed the December 1, 2008 decision
denying his claim as untimely filed.

3

Appellant subsequently submitted multiple requests for reconsideration which OWCP
denied, finding that the evidence submitted was insufficient to warrant further merit review.
On June 20, 2013 appellant again requested reconsideration. He reiterated his previous
arguments and resubmitted medical reports, personnel records, and the MSPB decision. In a
nonmerit decision dated June 27, 2013, OWCP denied appellant’s June 20, 2013 reconsideration
request as it was untimely filed and failed to demonstrate clear evidence of error.
On February 26, 2014 appellant again requested reconsideration. He asserted that it was
inconsistent that the Secretary of the U.S. Department of Labor approved his disability claim
under an UnumProvident Settlement while OWCP continued to deny his workers’ compensation
claim. Appellant provided two pages of frequently asked questions about The UnumProvident
Settlement. By decision dated April 1, 2014, OWCP again denied appellant’s February 26, 2014
request for reconsideration. It determined that appellant’s request was untimely filed and failed
to establish clear evidence of error.
Appellant appealed to the Board. On March 19, 2015 the Board affirmed the April 1,
2014 OWCP decision denying appellant’s reconsideration request as untimely filed and failing to
establish clear evidence of error.
On March 28, 2015 appellant again requested reconsideration. He alleged that his
occupational disease claim should be considered timely based on federal employee misconduct,
human rights violations, federal and state employee trickery, and racial profiling. Appellant
explained that federal employees were aware of 5 U.S.C. §§ 8122 and 8128 regarding the time
limitations to file a workers’ compensation claim before he applied for workers’ compensation.
He cited Irwin v. Veterans Administration, 498 U.S. 89 (1990). Appellant also resubmitted a
copy of 5 U.S.C. § 8122, Executive Order 13107, the concurring opinion of Supreme Court
Justice Sandra O’Connor in the case Arizona v. Isaac Evans (issued March 1, 1995), Rules
Governing Petitions for Executive Clemency from the U.S. Department of Justice, and
Appointment Affidavits dated September 29, 1987 and February 17, 1989.
By decision dated May 12, 2015, OWCP denied appellant’s March 28, 2015
reconsideration request finding that it was untimely filed and failed to establish clear evidence of
error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit,
OWCP regulations provide that an application for reconsideration must be received by OWCP
within one year the last merit decision for which review is sought.4 The Board has found that the
imposition of the one-year time limitation does not constitute an abuse of the discretionary
authority granted OWCP under section 8128(a) of FECA.5

4

20 C.F.R. § 10.607.

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

OWCP, however, may not deny an application for review solely because the application
was not timely filed. When an application for review is not timely filed, it must nonetheless
undertake a limited review of the evidence previously of record to determine whether the new
evidence demonstrates clear evidence of error.6 OWCP regulations and procedures provide that
it will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation
set forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence
of error on the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP. The evidence must be positive, precise, and explicit, and it
must manifest on its face that OWCP committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10
ANALYSIS
In the last merit decision of appellant’s case, dated September 17, 2009, OWCP denied
appellant’s occupational disease claim on the basis that he did not file his claim within the threeyear limitation period provided in 5 U.S.C. § 8122(b). As it received appellant’s March 28, 2015
request for reconsideration more than one year after the September 17, 2009 merit decision, the
Board finds that OWCP properly determined that it was untimely filed. Consequently, appellant
must demonstrate clear evidence of error on the part of OWCP in denying his claim for
compensation.11
Along with his reconsideration request, appellant asserted that his claim should be
reopened due to federal employee misconduct. He alleged that federal employees were aware of
sections 5 U.S.C. §§ 8122 and 8128 regarding the time frame to file workers’ compensation
claims before he filed his claim. Appellant noted that federal employees were also aware of his
ineligibility, human rights violations, state and federal employee misconduct, state and federal
employee trickery, racial profiling, his being under the care of a mental health provider, and no
effective representation but still denied his claim. He provided a photocopy of part of the
decision Irwin v. Veterans’ Administration, 498 U.S. 89, which addressed equitable tolling.
6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(d)
(October 2011). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report, which if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error.
8

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

9

Jimmy L. Day, 48 ECAB 652 (1997).

10

Id.

11

See Robert F. Stone, 57 ECAB 292 (2005); see also D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB
149 (2005).

5

This, however, does not raise a substantial question as to the correctness of OWCP’s
September 17, 2009 merit decision. The evidence submitted by appellant with his March 28,
2015 reconsideration request does not establish that appellant filed a timely occupational disease
claim or that the employing establishment had timely notice of his injury. He has not presented
any evidence to raise a substantial question as to the correctness of OWCP’s decision to deny his
claim. The Board finds, therefore, that appellant has not established clear evidence of error.
On appeal, appellant alleges that various federal agents and employees harassed and
discriminated against him. He submitted a copy of Rules Governing Petitions for Executive
Clemency, Article 2 Section 2 of the Constitution and various documents from the Federal
Register. None of these allegations or evidence submitted, however, raise a substantial question
concerning the correctness of OWCP’s decision or manifests on its face that OWCP’s decision
was in error.
As none of the evidence raises a substantial question concerning the correctness of
OWCP’s September 17, 2009 merit decision, appellant has failed to establish clear evidence of
error on the part of OWCP in denying further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits as his reconsideration request was untimely filed and failed to demonstrate
clear evidence of error.

6

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

